 
 
I 
111th CONGRESS
1st Session
H. R. 1532 
IN THE HOUSE OF REPRESENTATIVES 
 
March 16, 2009 
Mr. Sestak introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend title 10, United States Code, to eliminate the statute of limitations on the award of the congressional medal of honor. 
 
 
1.Elimination of statute of limitations on award of congressional medal of honor
(a)ArmySection 3744 of title 10, United States Code, is amended—
(1)in subsection (b), by striking medal of honor,;
(2)in subsection (d), by striking medal of honor,; and
(3)by adding at the end the following new subsection:

(e)No medal of honor or device in place thereof may be awarded to a person unless it appears from records of the Department of the Army that the person is entitled to the award..
(b)Navy and Marine Corps
(1)Limitations of timeSection 6248 of such title is amended—
(A)in subsection (a), by striking medal of honor,; and
(B)in subsection (b), by striking medal of honor,.
(2)Posthumous awardsSection 6250 of such title is amended—
(A)by inserting (a) Award authorized; time limitation.— before If; and
(B)by adding at the end the following new subsection:

(b)Exception for medal of honorThe time limitation specified in subsection (a) does not apply in the case of the posthumous award of the medal of honor..
(c)Air ForceSection 8744 of such title is amended—
(1)in subsection (b), by striking medal of honor,;
(2)in subsection (d), by striking medal of honor,; and
(3)by adding at the end the following new subsection:

(e)No medal of honor or device in place thereof may be awarded to a person unless it appears from records of the Department of the Air Force that the person is entitled to the award.. 
 
